Citation Nr: 1637196	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  11-09 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel







INTRODUCTION

The Veteran served on active duty from December 1964 to November 1967.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a 
July 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

This matter was previously before the Board in April 2014, when it was remanded for further development.  It has now been returned to the Board for further appellate review.   

The Board has reviewed the Veteran's electronic claims file maintained in the Veterans Benefits Management System (VBMS) as well the records in the Virtual VA system to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the April 2014 remand, the Board directed that the Veteran be afforded a VA examination by a physician to determine the current nature and etiology of his bilateral sensorineural hearing loss.  In June 2014, the Veteran was examined by an audiologist, who also provided an August 2014 addendum opinion.  Given that the June 2014 examination and August 2014 opinion were conducted and rendered by an audiologist, the Board's remand directives have not been complied with.  Furthermore, the June 2014 examiner did not specifically address the Veteran's in-service noise exposure and/or combat experiences in the Republic of Vietnam, as requested in the April 2014 remand, and only focused on the results of the Veteran's hearing tests at entrance and separation.  Therefore, remand is required to comply with the Board's April 2014 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Board remand "confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders").

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination conducted by a physician (otologist or otolaryngologist) in order to assist in determining the current nature and etiology of his bilateral sensorineural hearing loss.  The claims file and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the report.  All indicated tests and studies, to include audiological and controlled speech discrimination (Maryland CNC) testing, should be accomplished and the findings then reported in detail.  

After conducting an audiological examination of the Veteran and reviewing the claims file, the examiner should offer an opinion with respect to the following question:

Whether it is as likely as not (i.e., probability of 50 percent or more) that the Veteran's bilateral sensorineural hearing loss had its onset during active service; is related to his in-service noise exposure and/or combat experiences in the Republic of Vietnam; or otherwise originated during active service. 

The examiner should specifically state that he or she had reviewed the medical article entitled "Acceleration of Age-Related Hearing loss by Early Noise Exposure: Evidence of a Misspent Youth" by S. Kujawa, M.D., and M.C. Liberman.

It should be noted that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

All opinions must be supported by a full rationale (i.e. basis) in a typewritten report.

2.  Then, the claim must be readjudicated.  If the determination of the claim remains unfavorable to the Veteran, he and his representative must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A.C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




